Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT
TO TRANSACTION SUPPORT AGREEMENT

 

This FIRST AMENDMENT TO TRANSACTION SUPPORT AGREEMENT (together with all
exhibits, schedules and attachments hereto, as may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof, this “Amendment”), dated as of October 16, 2018, is entered
into by and among:  (i) Ascent Capital Group, Inc. (“Ascent”) and Monitronics
International, Inc. (“Monitronics”); and (ii) each of the undersigned Consenting
Noteholders.  Each of Ascent, Monitronics and the undersigned Consenting
Noteholders are referred to herein as a “Party” and, collectively, the
“Parties”.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Transaction Support Agreement.

 

WHEREAS, each of Ascent, Monitronics and the Consenting Noteholders entered into
that certain Transaction Support Agreement, dated as of September 24, 2018
(together with the exhibits attached hereto, which include, without limitation,
the Term Sheet, as may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Transaction Support Agreement”);

 

WHEREAS, pursuant to Section 25 of the Transaction Support Agreement, which
provides that the Transaction Support Agreement may be amended in a writing
executed and delivered by Ascent, Monitronics and the Requisite Consenting
Noteholders, each of Ascent, Monitronics and the Consenting Noteholders
signatory hereto, as the Requisite Consenting Noteholders, have agreed to amend
the Transaction Support Agreement in accordance with and subject to the terms
hereof.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.                                      Amendments to Section 3 of the
Transaction Support Agreement.  Each of the Parties hereby agrees that,
effective as of the Amendment Effective Date (as defined below), Section 3 of
the Transaction Support Agreement shall be amended as follows:

 

(a)                                 The following definitions shall be added in
alphabetical order:

 

“Aggregate Backstop Amount” shall mean a dollar amount (rounded down to the
nearest dollar) equal to the quotient of (a)(i) $100,000,000 minus (ii) the
product of (x) the Dutch Auction Price divided by 1,000 times (y) the aggregate
principal amount of all Tendered Notes, divided by (b) 0.875, which amount shall
not be less than zero.

 

“Backstop Amount” shall mean, with respect to any Consenting Noteholder, a
dollar amount (rounded down to the nearest $1,000) equal to (x) such Consenting
Holder’s Backstop Percentage times (y) the Aggregate Backstop Amount.

 

“Backstop Percentage” shall mean, with respect to any Consenting Noteholder, the
quotient, expressed as a percentage, of (x) the aggregate principal amount of
Notes that

 

--------------------------------------------------------------------------------



 

such Consenting Noteholder tenders in the Unsecured Exchange (without giving
effect to Section 8 of this Agreement), divided by (y) the aggregate principal
amount of all Notes that all Consenting Noteholders tender in the Unsecured
Exchange (without giving effect to Section 8 of this Agreement).

 

“Dutch Auction” shall mean a modified ‘Dutch Auction’ tender offer conducted by
Ascent pursuant to (and consistent in all material respects with) the Unsecured
Exchange Term Sheet.

 

“Dutch Auction Price” shall mean the dollar amount per $1,000 in principal
amount of Notes at which Ascent is required to accept and purchase the Tendered
Notes, as determined pursuant to the terms and conditions of the Dutch Auction,
which amount shall not be less than $750 nor more than $875.

 

“Tendered Notes” shall mean all Notes that are validly tendered (and not validly
withdrawn) in the Dutch Auction as of the expiration thereof and that Ascent is
(pursuant to the terms and conditions thereof, without giving effect to
Section 8 of this Agreement) required to accept for purchase therein.

 

“Unsecured Exchange” shall mean the SUN Exchange Offer (excluding the Dutch
Auction component thereof), on the terms and conditions applicable thereto from
and after the Toggle Trigger Time, if applicable, conducted pursuant to (and
consistent in all material respects with) the Unsecured Exchange Term Sheet.

 

(b)                                 The definition of “Toggle Trigger Time”
shall be amended and restated in its entirety to read as follows:

 

““Toggle Trigger Time” shall mean 11:59 p.m. prevailing Eastern time on
October 23, 2018.”

 

2.                                      Amendments to Section 7 of the
Transaction Support Agreement.  Each of the Parties hereby agrees that,
effective as of the Amendment Effective Date, Sections 7(d)(i), (ii) and
(iii) of the Transaction Support Agreement shall be amended and restated in
their entirety to read as follows:

 

“(i)                               launch the SUN Exchange Offer pursuant to
Definitive Documentation not later than October 23, 2018.

 

(ii)                                  [reserved]; and

 

(iii)                               consummate the Transactions on or prior to
December 12, 2018;”

 

3.                                      Amendments to Section 8 of the
Transaction Support Agreement.  Each of the Parties hereby agrees that,
effective as of the Amendment Effective Date, the following shall be inserted as
a new Section 8 of the Transaction Support Agreement, and existing Sections 8
through 31 of the Transaction Support Agreement and any references to such
Sections in the Transaction Support Agreement shall be renumbered accordingly:

 

2

--------------------------------------------------------------------------------



 

“In the event the Dutch Auction is conducted and the aggregate purchase price of
all Tendered Notes is less than $100,000,000 (such shortfall, a “Dutch Auction
Shortfall”), then on and subject to the terms and conditions of this Agreement:

 

(a) Ascent shall provide written notice thereof to each Consenting Noteholder
(with a copy to the Consenting Noteholder Advisors) as promptly as practicable
(and in no event more than 3 Business Days) after expiration of the Dutch
Auction, which notice shall set forth the amount of the Dutch Auction Shortfall,
the Aggregate Backstop Amount and such Consenting Noteholder’s Backstop Amount;

 

(b) Each Consenting Noteholder hereby agrees, severally and not jointly, that a
portion of the Notes that is tendered into the Unsecured Exchange, in an
aggregate principal amount equal to its respective Backstop Amount (the
“Backstop Notes”), shall automatically be deemed, for all purposes of this
Agreement, the Dutch Auction, and the Unsecured Exchange, to have been validly
tendered by such Consenting Noteholder in the Dutch Auction (in lieu of having
been tendered in the Unsecured Exchange) at a purchase price equal to $875 per
$1,000 in principal amount of such Notes; provided, however, that such deemed
tender shall not affect the calculation of the Dutch Auction Price or the
payment thereof for any other Notes that are accepted and purchased by Ascent in
the Dutch Auction; and

 

(c) Ascent and Monitronics hereby agree that each Consenting Noteholder’s
Backstop Notes shall automatically be deemed, for all purposes of this
Agreement, the Dutch Auction and the Unsecured Exchange, to have been validly
tendered into the Dutch Auction (in lieu of having been tendered in the
Unsecured Exchange) by such Consenting Noteholder, at a purchase price equal to
$875 per $1,000 in principal amount of such Notes, and Ascent shall accept and
purchase all such Backstop Notes at such price and otherwise pursuant to and in
accordance with the terms of the Dutch Auction at such price; provided, however,
that such deemed tender shall not affect the calculation of the Dutch Auction
Price or the payment thereof for any other Notes that are accepted and purchased
by Ascent in the Dutch Auction.

 

Nothing contained in this Section 8 shall in any way restrict or limit any
Consenting Noteholder’s right or ability to otherwise participate in the Dutch
Auction pursuant to the terms and conditions thereof, at a price equal to $875
per $1,000 in principal amount, or at any lower price.”

 

4.                                      Effectiveness.  This Amendment shall
become effective and binding on each of the Parties upon the execution and
delivery of this Amendment by each of (a) Ascent and Monitronics and (b) the
Consenting Noteholders constituting the Requisite Consenting Noteholders (such
date, the “Amendment Effective Date”).

 

3

--------------------------------------------------------------------------------



 

5.                                      Miscellaneous.

 

(a)                                 Except as expressly provided herein, this
Amendment shall not, by implication or otherwise, alter, modify, amend or in any
way affect any of the terms, provisions, obligations, covenants or rights
contained in the Transaction Support Agreement, all of which (including, without
limitation, the commitments set forth in Sections 6 and 7 of the Transaction
Support Agreement and the representations and warranties set forth in Section 15
of the Transaction Support Agreement) are ratified and confirmed in all respects
by the Parties and shall continue in full force and effect.

 

(b)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.  BY ITS EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR
ITSELF THAT ANY LEGAL ACTION, SUIT OR PROCEEDING AGAINST IT WITH RESPECT TO ANY
MATTER UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT OR
PROCEEDING, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF NEW YORK. BY EXECUTION AND
DELIVERY OF THIS AMENDMENT, EACH OF THE PARTIES HERETO IRREVOCABLY ACCEPTS AND
SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, GENERALLY AND
UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING, AND WAIVES
ANY OBJECTION IT MAY HAVE TO VENUE OR THE CONVENIENCE OF THE FORUM.

 

(c)                                  This Amendment, together with the
Transaction Support Agreement, constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the Parties with respect to such subject
matter.  Each reference to the Transaction Support Agreement hereafter made in
any document, agreement, instrument, filing, pleading, notice or communication
shall mean and be a reference to the Transaction Support Agreement as amended
and modified hereby.  For the avoidance of doubt, in the event that the
Transaction Support Agreement is terminated in accordance with its terms, then
this Amendment shall automatically be deemed terminated and shall be of no force
and effect.

 

(d)                                 In the event the terms and conditions as set
forth in the Transaction Support Agreement, the Term Sheet, and this Amendment
are inconsistent, the terms and conditions of the Term Sheet, as modified by
this Amendment, shall control.

 

(e)                                  This Amendment may be executed in one or
more counterparts, each of which, when so executed, shall be deemed to be an
original and shall constitute the same instrument, and the counterparts may be
delivered by facsimile transmission or by email in portable document format
(.pdf) or other electronic imaging means, which shall be deemed to be an
original for the purposes of this Section 5(e); provided, however, that
signature pages

 

4

--------------------------------------------------------------------------------



 

executed by each of the Consenting Noteholders shall be delivered to (a) each of
the other Consenting Noteholder in a redacted form that removes the Consenting
Noteholder’s holdings of Notes, and (b) Ascent, Monitronics and counsel to the
Consenting Noteholders in an unredacted form.

 

(f)                                   If any provision of this Amendment, or the
application of any such provision to any Person or circumstance, shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and this Amendment shall continue in full force
and effect; provided, however, that nothing in this Section 5(f) shall be deemed
to amend, supplement or otherwise modify, or constitute a waiver of, any
Termination Event.  Upon any such determination of invalidity, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible, in a reasonably acceptable manner,
such that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

(g)                                  Unless otherwise required by applicable
Law, any copy of this Amendment that is publicly disclosed will be redacted so
that the undersigned Consenting Noteholders’ identities and holdings information
(including the amounts or percentages of Notes held) shall be removed from such
copy.

 

[Remainder of Page Intentionally Left Blank.]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

By:

/s/ William Niles

 

 

Name:

William Niles

 

 

Title:

CEO

 

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

By:

/s/ William Niles

 

 

Name:

William Niles

 

 

Title:

EVP

 

--------------------------------------------------------------------------------



 

 

[CONSENTING NOTEHOLDERS]

 

 

--------------------------------------------------------------------------------